                                              Case 19-35308   Doc 14-7 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                                 Exhibits A-N Pages 201-231 Page 1 of 31
FILED DATE: 12/18/2019 12:57 PM 20142001791
                                              Case 19-35308   Doc 14-7 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                                 Exhibits A-N Pages 201-231 Page 2 of 31
FILED DATE: 12/18/2019 12:57 PM 20142001791




                                                                 EXHIBIT E
                                              12/12/2019   Case 19-35308                                 Cook County
                                                                                      Doc 14-7 Filed 12/30/19        Sheriff Civil
                                                                                                                 Entered           Process
                                                                                                                               12/30/19    23:54:21   Desc Exhibit
                                                                                         Exhibits A-N Pages 201-231 Page 3 of 31
FILED DATE: 12/18/2019 12:57 PM 20142001791




                                                   Search Results:

                                                    Sheriff #                            Name                        Address                                Status

                                                                                         ROBERTS DRAPERY 504 E Northwest Hwy , Mt.
                                                    50008786                                                                                               SERVED
                                                                                         CENTER INC.     Prospect, IL 60056

                                                    Service Date/Time:                                 12/11/2019 3:51:00 PM
                                                                                                       Service on a
                                                    Service Type:
                                                                                                       Corporation/Company/Business/Partnership
                                                    Served on:                                         CHERYL LINDHOLM , White female
                                                    Remarks:


                                                                                                                Search Again

                                                   By using this search tool, you acknowledge that you understand that it is solely your
                                                   responsibility to verify any information you may obtain herein before relying on said
                                                   information for any type of legal action.

                                                              Cook County Sheriff’s Office Civil Division • 50 W. Washington, Room 701
                                                                             Chicago, IL 60602 • (312) 603-3365




                                              https://civilprocess.ccsheriff.org/details.asp?sheriff=50008786                                                        1/1
                                              Case 19-35308   Doc 14-7 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                                 Exhibits A-N Pages 201-231 Page 4 of 31
FILED DATE: 12/18/2019 12:57 PM 20142001791




                                                                 EXHIBIT F
                                              Case 19-35308   Doc 14-7 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                                 Exhibits A-N Pages 201-231 Page 5 of 31
FILED DATE: 12/18/2019 12:57 PM 20142001791
                                              Case 19-35308   Doc 14-7 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                                 Exhibits A-N Pages 201-231 Page 6 of 31
FILED DATE: 12/18/2019 12:57 PM 20142001791
                                              Case 19-35308   Doc 14-7 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                                 Exhibits A-N Pages 201-231 Page 7 of 31
FILED DATE: 12/18/2019 12:57 PM 20142001791
                                              Case 19-35308   Doc 14-7 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                                 Exhibits A-N Pages 201-231 Page 8 of 31
FILED DATE: 12/18/2019 12:57 PM 20142001791
                                              Case 19-35308   Doc 14-7 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                                 Exhibits A-N Pages 201-231 Page 9 of 31
FILED DATE: 12/18/2019 12:57 PM 20142001791
                                              Case 19-35308   Doc 14-7 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                                Exhibits A-N Pages 201-231 Page 10 of 31
FILED DATE: 12/18/2019 12:57 PM 20142001791
                                              Case 19-35308   Doc 14-7 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                                Exhibits A-N Pages 201-231 Page 11 of 31
FILED DATE: 12/18/2019 12:57 PM 20142001791
                                              Case 19-35308   Doc 14-7 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                                Exhibits A-N Pages 201-231 Page 12 of 31
FILED DATE: 12/18/2019 12:57 PM 20142001791
                                              Case 19-35308   Doc 14-7 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                                Exhibits A-N Pages 201-231 Page 13 of 31
FILED DATE: 12/18/2019 12:57 PM 20142001791
                                              Case 19-35308   Doc 14-7 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                                Exhibits A-N Pages 201-231 Page 14 of 31
FILED DATE: 12/18/2019 12:57 PM 20142001791
                                              Case 19-35308   Doc 14-7 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                                Exhibits A-N Pages 201-231 Page 15 of 31
FILED DATE: 12/18/2019 12:57 PM 20142001791
                                              Case 19-35308   Doc 14-7 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                                Exhibits A-N Pages 201-231 Page 16 of 31
FILED DATE: 12/18/2019 12:57 PM 20142001791
                                              Case 19-35308   Doc 14-7 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                                Exhibits A-N Pages 201-231 Page 17 of 31
FILED DATE: 12/18/2019 12:57 PM 20142001791
                                              Case 19-35308   Doc 14-7 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                                Exhibits A-N Pages 201-231 Page 18 of 31
FILED DATE: 12/18/2019 12:57 PM 20142001791
                                              Case 19-35308   Doc 14-7 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                                Exhibits A-N Pages 201-231 Page 19 of 31
FILED DATE: 12/18/2019 12:57 PM 20142001791
                                              Case 19-35308   Doc 14-7 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                                Exhibits A-N Pages 201-231 Page 20 of 31
FILED DATE: 12/18/2019 12:57 PM 20142001791
                                              Case 19-35308   Doc 14-7 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                                Exhibits A-N Pages 201-231 Page 21 of 31
FILED DATE: 12/18/2019 12:57 PM 20142001791
                                              Case 19-35308   Doc 14-7 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                                Exhibits A-N Pages 201-231 Page 22 of 31
FILED DATE: 12/18/2019 12:57 PM 20142001791
Case 19-35308   Doc 14-7 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                  Exhibits A-N Pages 201-231 Page 23 of 31




                   EXHIBIT L
Case 19-35308   Doc 14-7 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                  Exhibits A-N Pages 201-231 Page 24 of 31
Case 19-35308   Doc 14-7 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                  Exhibits A-N Pages 201-231 Page 25 of 31
Case 19-35308   Doc 14-7 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                  Exhibits A-N Pages 201-231 Page 26 of 31
Case 19-35308   Doc 14-7 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                  Exhibits A-N Pages 201-231 Page 27 of 31




                  EXHIBIT M
Case 19-35308   Doc 14-7 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                  Exhibits A-N Pages 201-231 Page 28 of 31
Case 19-35308   Doc 14-7 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                  Exhibits A-N Pages 201-231 Page 29 of 31




                   EXHIBIT N
Case 19-35308   Doc 14-7 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                  Exhibits A-N Pages 201-231 Page 30 of 31
Case 19-35308   Doc 14-7 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                  Exhibits A-N Pages 201-231 Page 31 of 31
